Title: George Ticknor to Thomas Jefferson, 6 March 1815
From: Ticknor, George
To: Jefferson, Thomas


          Dear Sir,  Philadelphia March 6. 1815.
          In consequence of letters, which I have this morning and, in fact, this moment received from Boston, giving me notice of the intention of several of my nearest friends to embark for Europe in some of the earliest vessels, I have determined to hasten home & avail myself of an opportunity, which, on every account will be so grateful to me. I take, therefore,the liberty you allowed me, of writing to you and asking you to do me the favour to forward to my address in Boston the letters to your friends in Europe, which your politeness offered me, and any commands in relation to collecting a library or any other business, wh. it may suit your convenience to entrust to me. If to these, you will have the goodness to add a letter to Mr. Gallatin, to whom, I believe, nobody in N. England is competent to introduce me, & on whom as an American citizen, I suppose, I have some indefinite claims, you will add much to the favour which your kindness has already promised me.
          I cannot suffer this opportunity to pass, without repeating my acknowledgements, for the advice & instruction I received from you in relation to my projected voyage & visit to Europe; and all the various kindness and hospitality which I found under your roof & amidst your family. I beg you to present my regards to Col. Randolph, & his lady and to those of your grandchildren with whom I had the pleasure of becoming acquainted, & to permit me to hope, that, if I am so fortunate as to be remembered in the happy circle which philosophy & affection have gathered, round your fire-side, it may be as your
          Most obliged & obedient friendGeorge Ticknor.
        